DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a fusion protein, claimed in claims 26-29 and 31 in the reply filed on 3/23/21 is acknowledged. Election was made without traverse of Hph-1.
Claims 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 26-29 and 31 read on the elected Group I and species and are under consideration. 

Claim Interpretation
Claim 26 is drawn to a fusion protein comprising Smad6 or Smad7 with a PTD. Claims 28 is drawn to the fusion of claim 1, wherein the PTD comprises an amino acid 
The limitation “an amino acid sequence of SEQ ID NO: 5” and “a nucleic acid sequence of SEQ ID NO: 6” encompass peptides or nucleic acids that comprise the full length SEQ ID NO: 5 or 6 or any portion of SEQ ID NO: 5 or 6. Therefore, the sequences can be anticipated by any dipeptide or dinucleotide (or larger). 
If the Applicants intend to mean that the PTD comprises the entirety of SEQ ID NO: 5 and are encoded by the entirety of SEQ ID NO: 6, the claims should be amended to: “the amino acid sequence of SEQ ID NO: 5” or “the nucleic acid sequence of SEQ ID NO: 6”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US2013/0267456A1, cited on IDS). 
	Wang et al. teach and claim a method for treating an inflammatory condition in a subject comprising providing a therapeutically effective amount of Smad7 (Abstract, [0011], claims 1-2). Wang et al. teach and claim the Smad7 protein is fused to a protein transduction domain (PTD) ([0010], claim 3). Fig. 3 discloses Tat-Smad7/K14 and pSmad2/Tat-Smad7 fusions. Fig. 4 discloses Tat-Smad7 fusions, anticipating claims 26-27. 
	With respect to claim 28, the sequence of Tat is GRKKRRQRRRPQ. The Tat sequence comprises an amino acid sequence of SEQ ID NO: 5, RR. As indicated above, the broadest reasonable interpretation of “an amino acid sequence of SEQ ID NO: 5” encompass peptides that comprise the full length SEQ ID NO: 5 or any portion of SEQ ID NO: 5 (i.e. a dipeptide).
	With respect to claim 31, with respect to the limitation “for prevention or treatment of an autoimmune disease", please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case Wang et al. teach treatment of an inflammatory condition with the Smad7 fusion proteins, wherein the inflammatory condition is an autoimmune disease ([0009, 0092].

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Lee et al. (US 2010/0173840).
The teachings of Wang et al. are presented above in detail. Wang et al. does not teach the PTD is Hph-1 (entirety of SEQ ID NO: 5), however the teachings of Lee et al. cure this deficiency.
Lee et al. teach novel pharmaceutical compositions for inhibiting autoimmune diseases, allergic diseases and inflammatory diseases, wherein the composition comprises a conjugate of Foxp3 and a PTD (Abstract). Lee et al. teach the inventors constructed a novel protein drug comprising the PTD, Hph-1 fused with the cytoplasmic domain of membrane protein CTLA-4 that inhibits the activation of cells and found that the fusion protein effectively inhibits activation of T-cells and very effectively treats inflammatory immune diseases [0013]. Lee et al. teach the sequence of Hph-1 (SEQ ID NO: 1) that is identical to instantly claimed SEQ ID NO: 5.  
	It would have been obvious to a person of ordinary skill in the art to try the protein transduction domain of Hph-1 (identical sequence to SEQ ID NO: 5) in the fusion protein comprising Smad7. A person of ordinary skill in the art would be motivated to try Hph-1 because Wang et al. teach Smad7 with a PTD for treatment of inflammatory diseases and Lee et al. teach fusion proteins comprising the Hph-1 (PTD) were effective for treating inflammatory diseases. There is a reasonable expectation of success given that Smad7 and PTD fusions are known in the art. Importantly, fusion of proteins with PTD’s known in the art are routine. 
	With respect to claim 29, Lee et al. teach the nucleic acid sequence of Hph-1 is SEQ ID NO: 10 [0038]. SEQ ID NO: 10 of Lee et al. is identical to instantly claimed SEQ ID NO: 6. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654